Citation Nr: 1538693	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for coronary artery disease with hypertension, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for strokes and any residuals, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a June 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In addition, the Board notes that the Veteran requested a Decision Review Officer (DRO) hearing in August 2011 that was not conducted (the Board notes that the September 2013 Statement of the Case (SOC) was prepared by a DRO).  As the Veteran was afforded a Board hearing in June 2015, there is no prejudice to the Veteran for the DRO hearing not being conducted.  

Subsequent to the June 2013 SOC, additional evidence was associated with the Veteran's claims file without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claims are being granted (the new and material portions) and remanded, there is no prejudice to the Veteran for the Board to consider such evidence in the first instance.

Throughout the course of this appeal, the Veteran has referenced various gastrointestinal conditions and symptoms, to include GERD.  See, e.g., June 2015 Veteran Statement (referencing "stomach problems, [s]uch as gas, bloating, constipation, abdominal pain, acid reflux, and cramping").  As such, in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim to one for entitlement to service connection for a gastrointestinal condition, to include GERD.  Similarly, with respect to the Veteran's strokes claim, the Veteran has referenced multiple strokes and residuals that he has suffered as a result of strokes, as discussed further below, and the Board has thus recharacterized the Veteran's claim to one for entitlement to service connection for strokes and any residuals.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a skin condition and residuals of cold injury, and if so, whether service connection is warranted, have been raised by the record in testimony at the June 2015 Board hearing, but habe not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for coronary artery disease with hypertension, a gastrointestinal condition, to include GERD, and strokes and any residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2002 Board decision denied the Veteran's claim for entitlement to service connection for coronary artery disease with hypertension.

2.  With respect to the Veteran's claim for entitlement to service connection for coronary artery disease with hypertension, evidence associated with the claims file after the denial in October 2002 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  An October 2002 Board decision denied the Veteran's claim for entitlement to service connection for reflux indigestion.

4.  With respect to the Veteran's claim for entitlement to service connection for a gastrointestinal condition, to include GERD, evidence associated with the claims file after the denial in October 2002 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

5.  An October 2002 Board decision denied the Veteran's claim for entitlement to service connection for stroke.

6.  With respect to the Veteran's claim for entitlement to service connection for strokes and any residuals, evidence associated with the claims file after the denial in October 2002 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 2002 Board decision which denied the Veteran's claim for entitlement to service connection for coronary artery disease with hypertension is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received and the claim for entitlement to service connection for coronary artery disease with hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2002 Board decision which denied the Veteran's claim for entitlement to service connection for reflux indigestion is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

4.  New and material evidence has been received and the claim for entitlement to service connection for a gastrointestinal condition, to include GERD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The October 2002 Board decision which denied the Veteran's claim for entitlement to service connection for stroke is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

6.  New and material evidence has been received and the claim for entitlement to service connection for strokes and any residuals is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran's previously denied claims are reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claims is moot.

Legal Criteria

A Board decision is final as of the date stamped on the face of the decision when mailed, unless reconsideration is ordered, or the decision is appealed to the Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100 (2015).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claims for entitlement to service connection for coronary artery disease with hypertension, reflux indigestion and stroke were denied by an October 2002 Board decision.  The Veteran was notified of the October 2002 Board decision and of his appellate rights, but did not appeal the decision; therefore, it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

The Veteran's current claims for entitlement to service connection are based upon the same factual basis as his claims for entitlement to service connection which were denied in the October 2002 Board decision.  As such, it is appropriate for the Board to consider these claims as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

With respect to the coronary artery disease with hypertension claim, the October 2002 Board decision discussed in-service complaints documented in the Veteran's service treatment records (STRs) of chest pain and chest tightness, diagnoses of coronary artery disease and hypertension and stated that "the Board finds that there is no competent evidence of hypertension, coronary artery disease...during service or within one year of separation from service, or that hypertension, coronary artery disease...is directly related to the veteran's active service."  Since the final October 2002 Board decision, new evidence includes a November 2010 letter from Dr. W.S., which stated that Dr. W.S. treated the Veteran and had "seen him for approximately 15 years.  He has had...episodes of chest pain during this time.  Many of these symptoms date back to his time of military service."  This evidence is new, as it did not exist at the time of the final disallowance in October 2002.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a nexus between the Veteran's current coronary artery disease with hypertension and his active service.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

With respect to the reflux indigestion claim, the October 2002 Board decision discussed in-service complaints documented in the Veteran's STRs of gastrointestinal symptoms, various gastrointestinal diagnoses (to include GERD) and referenced records from Dr. W.S. as "not provid[ing] competent medical evidence of a nexus between the veteran's reflux indigestion and his military service."  As such, it appears that the October 2002 Board decision's denial was based on a lack of a nexus between the Veteran's then current gastrointestinal conditions and his active service.  Since the final October 2002 Board decision, new evidence includes a November 2010 letter from Dr. W.S., which stated that Dr. W.S. treated the Veteran and had "seen him for approximately 15 years.  He has had...severe reflux...during this time.  Many of these symptoms date back to his time of military service."  This evidence is new, as it did not exist at the time of the final disallowance in October 2002.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a nexus between the Veteran's current gastrointestinal condition, to include GERD, and his active service.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

With respect to the strokes and any residuals claim, the October 2002 Board decision discussed the Veteran suffering a stroke in July 2000 and the Veteran's contention "that he suffered heat stroke...in service" that was "early manifestations of his current...stroke."  The decision also referenced a July 2000 brain MRI report that "revealed a left parietal lesion, probably old" and stated that "there is no finding or opinion from a physician that this left parietal lesion occurred or was related to the veteran's military service."  The decision further stated that "the Board finds that there is no competent evidence of...stroke during service or within one year of separation from service, or that...stroke is directly related to the veteran's active service."  As such, it appears that the October 2002 Board decision's denial was based on a lack of an in-service occurrence of a stroke and a lack of a nexus between the Veteran's then current July 2000 stroke and his active service, to include a reported in-service heat stroke.  Since the final October 2002 Board decision, new evidence includes the Veteran's June 2015 Board hearing testimony in which the Veteran testified regarding his July 2000 stroke and stated "I was thinking that was my first stroke.  The lab tech asked me when did I have the other stroke.  There was never a brain x-ray done on me before.  Since my brain showed a very old mark he estimated between 20 and 30 years old."  This evidence is new, as it did not exist at the time of the final disallowance in October 2002.  While the Veteran would not generally be competent to himself comment on whether he had a previous stroke and the timing of such, he is competent to report what others told him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical professional, who the Veteran testified made the statement regarding the Veteran having had a previous stroke 20 or 30 years prior (to 2000), is presumably competent to make such a statement.  Further, the credibility of the Veteran's reports must be presumed in connection with his claim to reopen.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service occurrence of a stroke and a nexus between the Veteran's strokes and any residuals and his active service.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for coronary artery disease with hypertension is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a gastrointestinal condition, to include GERD, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for strokes and any residuals is reopened.


REMAND

Coronary Artery Disease with Hypertension

Initially, the evidence of record indicates that the Veteran has a current diagnosis of coronary artery disease with hypertension.  See, e.g., November 2014 VA Treatment Note (including coronary artery disease and hypertension under the active problem list and including impressions of both conditions).  The Veteran has contended that his coronary artery disease with hypertension is related to his active service.  For example, in a November 2010 statement, the Veteran stated "heart attack related to chest pain while I was in service."  In an August 2012 statement, the Veteran stated that "[m]y heart problems were aggravated, by the heavy duty activity forced upon me by the military MOS requirements.  The heart aggravated condition led to a heart attack in 1998."  Further, in a June 2015 written statement (portions of which were read as testimony at the June 2015 Board hearing), the Veteran referenced experiencing "heart-chest pain" in-service from running 15 to 20 miles.  At the June 2015 Board hearing, the Veteran also testified that he continued to experience chest pain after his discharge from service.  See June 2015 Board Hearing Transcript, page 13.  The Veteran's STRs contained an April 1971 note referencing chest pain that stated that chest pain increased in severity with exercising and a May 1972 note referencing tightness in chest and shortness of breath.  As noted above, of record is a November 2010 letter from Dr. W.S., which stated that Dr. W.S. treated the Veteran and had "seen him for approximately 15 years.  He has had...episodes of chest pain during this time.  Many of these symptoms date back to his time of military service."  An earlier November 2000 letter from Dr. W.S. stated that the Veteran "had a history of chest pains during his military service and has subsequently developed diagnosable heart disease."  

The Board notes that the Veteran has not been afforded a VA examination with respect to this claim.  Based on the current diagnosis of coronary artery disease with hypertension, the reported and documented complaints of chest pain and tightness in-service and the evidence (from the Veteran and Dr. W.S.) referencing the Veteran experiencing chest pain after service, remand is required for a VA examination and opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion must address whether the Veteran's current coronary artery disease with hypertension is related to his active service, to include reported and documented complaints of chest pain and tightness in-service.  



Gastrointestinal Condition (to include GERD)

Initially, the evidence of record indicates that the Veteran has a current diagnosis of a gastrointestinal condition, to include GERD.  See, e.g., April 16, 2014 VA Treatment Note (including GERD under a list of conditions the patient has a history of and including an impression of the condition).  The Veteran has contended that a gastrointestinal condition, to include GERD, is related to his active service.  For example, in a November 2009 statement, the Veteran referenced being told in-service to swallow his food quickly and that "[i]t started at that time, my stomach and digestion problems began."  In an August 2012 statement, the Veteran referenced in-service being told to not chew his food, but to swallow it.  The Veteran stated "[t]he aggravated stomach problems led to gastrointestinal disorders.  I have had very bad cases of acid reflex, the removal of my Gallbladder, and the removal of my appendix.  These conditions has led to daily bile movement problems."  Further, in a June 2015 written statement (portions of which were read as testimony at the June 2015 Board hearing), the Veteran referenced in-service being told to swallow his food quickly and that he did this and that he "developed many stomach ,and diarrhea problems."  At the June 2015 Board hearing, the Veteran also testified that he experienced stomach cramps and diarrhea in-service and that these problems continued after his discharge from service.  See June 2015 Board Hearing Transcript, page 13.  The Veteran's STRs contained a May 1972 note referencing upset stomach, diarrhea and stomach cramps and a diagnosis of gastroenteritis and a July 1972 note referencing vomiting and diarrhea and a diagnosis of probable gastroenteritis.  As noted above, of record is a November 2010 letter from Dr. W.S., which stated that Dr. W.S. treated the Veteran and had "seen him for approximately 15 years.  He has had...severe reflux...during this time.  Many of these symptoms date back to his time of military service."  An earlier November 2000 letter from Dr. W.S. stated that the Veteran "has had some difficulty with swallowing foods and relates that during his military service he was unable to adequate chew foods which seemed to aggravate those symptoms."

The Board notes that the Veteran has not been afforded a VA examination with respect to this claim.  Based on the current diagnosis of a gastrointestinal condition, to include GERD, the reported and documented complaints of gastrointestinal symptoms  in-service and the evidence (from the Veteran and Dr. W.S.) referencing the Veteran experiencing gastrointestinal symptoms after service, remand is required for a VA examination and opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion must address whether any current gastrointestinal condition, to include GERD, is related to the Veteran's active service, to include reported and documented complaints of gastrointestinal symptoms in-service.  

Strokes and Residuals

Initially, the evidence of record indicates that the Veteran previously had two strokes (or cerebrovascular accidents (CVAs)) in 2000 and 2003.  See, e.g., November 2014 VA Treatment Note.  In addition, the Veteran has asserted that he has residuals as a result of the strokes, to include partial paralysis.  See, e.g., June 2015 Board Hearing Transcript, page 10 (with the Veteran referencing that the 2003 stroke "paralyzed me 100 percent on my left side" and that "I'm still at least probably 85 percent paralyzed on my left side").  The Veteran has also contended that he suffered a stroke in-service.  The Veteran has variously referenced an in-service incident where he was in the field in Alaska and he passed out and he has asserted that this was a heat stroke.  See November 2009 Veteran Statement, June 2015 Veteran Statement, June 2015 Board Hearing Transcript.  The Veteran has asserted that medical test results indicate that he suffered a stroke in-service.  See id.  A July 2000 brain MRI report included an impression of "[s]mall focal signal abnormality in the medial left parietal lobe adjacent to the corpus collasum.  This is most likely an older ischemic lesion."  A September 2000 discharge summary from Mississippi Baptist Medical Center referenced the brain MRI showing "a left parietal lesion that was probably old."  As noted above, at the June 2015 Board hearing, the Veteran testified regarding his July 2000 stroke and stated "I was thinking that was my first stroke.  The lab tech asked me when did I have the other stroke.  There was never a brain x-ray done on me before.  Since my brain showed a very old mark he estimated between 20 and 30 years old."

As discussed above, while the Veteran would not generally be competent to himself comment on whether he had a previous stroke and the timing of such, he is competent to report what others told him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical professional, who the Veteran testified made the statement regarding the Veteran having had a previous stroke 20 to 30 years prior (to 2000), is presumably competent to make such a statement.  In addition, the July 2000 brain MRI report and September 2000 discharge summary from Mississippi Baptist Medical Center offer support to the Veteran's contention that he previously had a stroke.  Also, at the June 2015 Board Hearing, the Veteran referenced the asserted in-service stroke as "contribut[ing] to the other strokes that I had later in my life" and in the June 2015 statement the Veteran referenced the asserted in-service stroke and stated that "[b]y me not being made aware of my health condition, and the company leaders, failing to assure me proper medical treatments, I made poor choices, concerning my health and well being."  

The Board notes that the Veteran has not been afforded a VA examination with respect to this claim.  Based on the Veteran's reported in-service incident where he was in the field in Alaska and he passed out and his assertion that this was a heat stroke, the medical evidence from July and September 2000 suggesting that the Veteran may have previously had a stroke and the Veteran's testimony at the June 2015 Board hearing that he was told by a medical professional that the previous stroke occurred 20 to 30 years prior (to 2000) based on test results, remand is required for a VA examination and opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion must address whether the Veteran's strokes and any residuals are related to the Veteran's active service, to include the reported in-service incident where he was in the field in Alaska and he passed out and his assertion that this was a heat stroke.  Further, the Veteran has also contended that the strokes he suffered in 2000 and 2003 were a result of his heart disability (which he also alleges is a result of his service).  See August 2012 Veteran Statement (the Veteran referenced a heart attack in 1998 and stated that his "heart problems, later led to me having a stroke in 2000, and a second stroke in 2003").  As such, while on remand, in case entitlement to service connection is eventually granted for coronary artery disease with hypertension, the examiner should provide an opinion as to whether the Veteran's strokes and any residuals are secondary to his coronary artery disease with hypertension.         

General

Of record are VA treatment records from Jackson VA Medical Center (VAMC) that are dated from September 2009 to October 2009, from December 2010 to April 2011 and from August 2012 to November 2014.  In a June 2015 statement and in testimony at the June 2015 Board hearing, the Veteran referenced going to the Jackson VAMC since 1973.  As noted, the earliest VA treatment records of record are from September 2009.  As such, while on remand, all outstanding VA treatment records dating to 1973 must be obtained (this includes the apparent gaps in VA treatment records from October 2009 to December 2010 and from April 2011 to August 2012, as well as VA treatment records since November 2014).  

In addition, in a June 2015 statement and in testimony at the June 2015 Board hearing, the Veteran requested that his military duty records be obtained.  While some of the Veteran's personnel records are of record, as the Veteran has specifically requested that his personnel records be obtained, which suggests that they may be relevant, while on remand, the Veteran's complete service personnel file must be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of treatment at the Jackson VAMC dating from 1973 (this includes the apparent gaps in VA treatment records from October 2009 to December 2010 and from April 2011 to August 2012, as well as VA treatment records since November 2014).

2.  Obtain the Veteran's complete service personnel file.

3.  After completion of steps one and two above, afford the Veteran an appropriate VA examination to evaluate his coronary artery disease with hypertension.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current coronary artery disease with hypertension is related to his active service, to include reported and documented complaints of chest pain and tightness in-service.

While review of the entire claims folder is required, attention is invited to the Veteran's contention that his "heart problems were aggravated, by the heavy duty activity forced upon me by the military MOS requirements.  The heart aggravated condition led to a heart attack in 1998."  See August 2012 Veteran Statement.  Attention is also invited to the reported and documented complaints of chest pain and tightness in-service.  See April 1971 Service Treatment Record (STR), May 1972 STR, November 2010 Veteran Statement, June 2015 Veteran Statement and June 2015 Board Hearing Transcript.  Finally, attention is invited to Dr. W.S.'s November 2000 and November 2010 letters, which discussed the Veteran's in-service chest symptoms and later symptoms and diagnosis, and the Veteran's testimony at the June 2015 Board hearing that he continued to experience chest pain after his discharge from service.  See June 2015 Board Hearing Transcript, page 13. 

The examiner must provide a thorough rationale for his or her conclusion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completion of steps one and two above, afford the Veteran an appropriate VA examination to evaluate any gastrointestinal condition, to include GERD.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current gastrointestinal condition, to include GERD, is related to his active service, to include reported and documented complaints of gastrointestinal symptoms in-service.

While review of the entire claims folder is required, attention is invited to the Veteran's contention that any gastrointestinal condition, to include GERD, began in-service and is related to being instructed (and complying with such instruction) to chew food quickly.  See November 2009 Veteran Statement, August 2012 Veteran Statement, June 2015 Veteran Statement and June 2015 Board Hearing Transcript.  Attention is also invited to the reported and documented complaints of gastrointestinal symptoms in-service.  See May 1972 STR, July 1972 STR, November 2009 Veteran Statement, August 2012 Veteran Statement, June 2015 Veteran Statement and June 2015 Board Hearing Transcript.  Finally, attention is invited to Dr. W.S.'s November 2000 and November 2010 letters, which discussed the Veteran's in-service gastrointestinal symptoms and later symptoms and diagnosis, and the Veteran's testimony at the June 2015 Board hearing that he experienced stomach cramps and diarrhea in-service and that these problems continued after his discharge from service.  See June 2015 Board Hearing Transcript, page 13.

The examiner must provide a thorough rationale for his or her conclusion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completion of steps one and two above, afford the Veteran an appropriate VA examination to evaluate the Veteran's strokes and any residuals.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's strokes and any residuals are related to his active service, to include the reported in-service incident where he was in the field in Alaska and he passed out and his assertion that this was a heat stroke.

While review of the entire claims folder is required, attention is invited to the Veteran's various statements referencing an in-service incident where he was in the field in Alaska and he passed out and his assertion that this was a heat stroke.  See November 2009 Veteran Statement, June 2015 Veteran Statement, June 2015 Board Hearing Transcript.  Attention is also invited to the medical evidence from July and September 2000 suggesting that the Veteran may have previously had a stroke.  See July 2000 Brain MRI Report (including an impression of "[s]mall focal signal abnormality in the medial left parietal lobe adjacent to the corpus collasum.  This is most likely an older ischemic lesion"), September 2000 Discharge Summary from Mississippi Baptist Medical Center (referencing the brain MRI showing "a left parietal lesion that was probably old").  Further attention is invited to the Veteran's June 2015 Board hearing testimony that he was told by a medical professional that the previous stroke occurred 20 to 30 years prior (to 2000) based on test results.  See June 2015 Board Hearing Transcript, pages 6, 24-25.  Finally, attention is invited to the Veteran's contention that the asserted in-service stroke contributed to his later strokes.  See June 2015 Board Hearing Transcript, page 24 (with the Veteran referencing the asserted in-service stroke as "contribut[ing] to the other strokes that I had later in my life"), June 2015 Veteran Statement (with the Veteran referencing the asserted in-service stroke and stating that "[b]y me not being made aware of my health condition, and the company leaders, failing to assure me proper medical treatments, I made poor choices, concerning my health and well being").

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's strokes and any residuals are due to or caused by the Veteran's coronary artery disease with hypertension.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's strokes and any residuals are aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's coronary artery disease with hypertension.

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's strokes and any residuals found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's coronary artery disease with hypertension.

The examiner must provide a thorough rationale for his or her conclusion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


